DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “wherein the upper means for reducing friction comprises a roller”; “wherein the lower means for reducing friction comprises a roller”.

Claim Objections
Claim 7 objected to because of the following informalities: in line 11, it is suggested to insert the word --to-- before the phrase “facilitate free rotation of” to improve clarity since it appears that a word is missing. 
Claim 15 objected to because of the following informalities: in line 16, it is suggested to insert the word --to-- before the phrase “facilitate free rotation of” to improve clarity since it appears that a word is missing.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following limitations are interpreted as invoking 35 USC 112(f):
In independent claim 7 line 6 of 12, the limitation “an upper means for”;
In independent claim 7 line 7 of 12, the limitation “a lower means for”;
In independent claim 15 line 8 of 12, the limitation “an upper means for”;
In independent claim 15 line 10 of 12, the limitation “a lower means for”.
While the specification does not refer to the limitations “an upper means for” and “a lower means for” (see specification objection above), claims 11-12 and 16-17 does refer to the limitations in order to provide/identify the corresponding structure in which an upper means comprises a roller and a lower means comprises a roller.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1 at lines 3-4 and 12-13 of the total 13 lines of the claim, the metes and bounds are unclear between the upper/lower roller block assemblies and the corresponding first shaft and the second shaft. Since there are no clear walls, barriers, boundaries, or enclosures for the assembly besides a recess in each of the assemblies, then it is not clear what space/area is considered to be “within” for the shafts to be disposed in. Thus, it is not clear how the first and second shafts can be disposed at least partially within the upper/lower assemblies when the boundaries of the upper/lower assemblies are unclear themselves. While the upper/lower assemblies each comprise a recess, the claim does not recite any specific structural relationship between the shafts and the recesses. For examination purposes, examiner assumes that the upper roller block assembly comprises the first shaft and the lower roller block assembly comprises the second shaft, and the first shaft is disposed within the recess of the upper assembly and the second shaft is disposed within the recess of the lower assembly.
Regarding claim 5, it is not clear what the metes and bounds are between the “plurality of upper roller block assemblies” in line 2 and the “upper roller block assembly” of its parent claim. For examination purposes, examiner assumes that the “upper roller block assembly” comprises “a plurality of upper roller block assemblies”.
Regarding claim 5, it is not clear what the metes and bounds are between the “plurality of lower roller block assemblies” in line 3 and the “lower roller block assembly” of its parent claim. For examination purposes, examiner assumes that the “lower roller block assembly” comprises “a plurality of lower roller block assemblies”.
Claim 5 recites the limitation "the central access" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner assumes that claim 5 should depend on claim 4 instead of claim 3.
Claim 14 recites the limitation "the combination roller" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if it is the same or different from the combination roller set or the combination roller block. For examination purposes, examiner assumes that it should instead recite “the combination roller set”.
Claims 2-4 and 6 are also considered to be indefinite since it/they depend(s) from an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-12 and 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Per the 35 USC 112(f) claim interpretation above, the limitations of claims 11-12 are already incorporated in parent claim 7. Thus, claims 11-12 are not further limiting of claim 7.
Per the 35 USC 112(f) claim interpretation above, the limitations of claims 16-17 are already incorporated in parent claim 15. Thus, claims 16-17 are not further limiting of claim 15.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10, 18 of U.S. Patent No. US9988862 (‘862). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘862 anticipate the claims of the instant application and are also narrower in scope relative to the claims of the instant application.
U.S. Patent ‘862 discloses:
Regarding independent claim 1, An elevator roller insert system (‘862; see claim 1; col. 8:20) comprising: an upper roller block assembly; a first shaft (‘862; see claim 1; col. 8:36 each having a rolling shaft), wherein the first shaft is disposed at least partially within the upper roller block assembly (‘862; see claim 1; col. 8:33-36); an upper roller (‘862; see claim 1; col. 8:33 upper rollers), wherein the upper roller has an upper connection point (‘862; see claim 1; col. 8:38 upper connection point) and a lower connection point (‘862; see claim 1; col. 8:39 lower connection point), and wherein the upper roller is positioned within a recess (‘862; see claim 1; col. 8:34 upper recesses) of the upper roller block assembly; a lower roller block assembly; a lower roller (‘862; see claim 1; col. 8:44 lower rollers), wherein the lower roller has an upper connection point (‘862; see claim 1; col. 8:49 upper connection point) and a lower connection point (‘862; see claim 1; col. 8:50 lower connection point), and wherein the lower roller is positioned within a recess (‘862; see claim 1; col. 8:45 lower recesses) of the lower roller block assembly; and a second shaft (‘862; see claim 1; col. 8:47 each having a rolling shaft), wherein the second shaft is disposed at least partially within the lower roller block assembly (‘862; see claim 1; col. 8:44-51).
Regarding independent claim 7, An elevator insert (‘862; see claim 9; col. 9:18), comprising: an insert (‘862; see claim 9; col. 9:19) comprising an interior surface and an exterior surface, wherein the interior surface forms an aperture with a central axis, and wherein the exterior surface of the insert is configured to selectively interconnect to an interior surface of an elevator (‘862; see claim 9; col. 9:23); wherein the interior surface of the insert further comprises: an upper means for (‘862; see claim 10; col. 9:42 upper roller sets) reducing friction positioned around the central axis; and a lower means (‘862; see claim 10; col. 9:42-43) for reducing friction positioned around the central axis; wherein the upper means for reducing friction and the lower means for reducing friction are configured to contact a body of a tubular (‘862; see claim 9; col. 9:35) positioned in the aperture to define a clearance space (‘862; see claim 9; col. 9:36) between an outer surface of the tubular and the interior surface of the insert, and the upper means for reducing friction and the lower means for reducing friction facilitate free rotation of the tubular relative to the elevator while supporting the weight of the tubular (‘862; see claim 9; col. 9:39-40).
Regarding claim 8, wherein an inner diameter formed by the upper means for reducing friction and an inner diameter formed by the lower means for reducing friction are identical (‘862; see claim 18; col. 10:15-18).	
Claim(s) 2-6 and 9-14 is/are also rejected since it/they depend(s) from a rejected parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergey US5076730.
Regarding independent claim 1, Bergey discloses, in Figures 1-3 and 6-7,
An elevator roller insert system (Fig. 1-3 and 6-7; the system inserts a bumper element 11 downhole, and the system elevates/lifts the bumper element 11 when the system is retrieved/pulled to the surface from downhole) comprising: an upper roller block assembly; a first shaft (one of the axles 3; see the labeled figure below), wherein the first shaft is disposed at least partially within the upper roller block assembly; an upper roller (one of the roller bearings 6; see the labeled figure below), wherein the upper roller has an upper connection point and a lower connection point, and wherein the upper roller is positioned within a recess of the upper roller block assembly; a lower roller block assembly; a lower roller (one of the roller bearings 6; see the labeled figure below), wherein the lower roller has an upper connection point and a lower connection point, and wherein the lower roller is positioned within a recess of the lower roller block assembly; and a second shaft (one of the axles 3; see the labeled figure below), wherein the second shaft is disposed at least partially within the lower roller block assembly (see the labeled figure below in reference to claim 1).

    PNG
    media_image1.png
    865
    1019
    media_image1.png
    Greyscale

Bergey’s labeled Figure 1.

Regarding claim 2, Bergey discloses wherein the upper roller is rotatably disposed around the first shaft (see the labeled figure above in reference to claim 1).

Regarding claim 3, Bergey discloses herein the lower roller is rotatably disposed around the second shaft (see the labeled figure above in reference to claim 1).

Regarding claim 4, Bergey discloses further comprising: a central axis, wherein the first shaft comprising an axis oriented at a nonzero angle with the central axis, and wherein the second shaft comprising an axis oriented substantially parallel with the central axis (see the labeled figure above in reference to claim 1).

Allowable Subject Matter
Claims 5-6 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the double patenting rejection.
Claims 7-10 and 13 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the double patenting rejection.
Claims 15 and 18-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:

Regarding independent claim 7: In combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose, teach, suggest, or render obvious: the configuration of the upper means and lower means of the interior surface of the insert that is configured to define a clearance space and facilitate free rotation while supporting the weight of the tubular.
Regarding independent claim 7, Handen (Handen et al. US3892107) discloses, in Figures 1-2, An elevator insert (Handen; Fig. 1-2; assembly of sleeve 5 and intermediate sleeve 6), comprising: an insert (Handen; Fig. 1; intermediate sleeve 6) comprising an interior surface and an exterior surface (Handen; Fig. 1), wherein the interior surface forms an aperture with a central axis (Handen; Fig. 1), and wherein the exterior surface of the insert is configured to selectively interconnect to an interior surface of an elevator (Handen; Fig. 1; assembly of housing 1 and retainer member 4).
Handen does not disclose wherein the interior surface of the insert further comprises: an upper means for reducing friction positioned around the central axis; and a lower means for reducing friction positioned around the central axis; wherein the upper means for reducing friction and the lower means for reducing friction are configured to contact a body of a tubular positioned in the aperture to define a clearance space between an outer surface of the tubular and the interior surface of the insert, and the upper means for reducing friction and the lower means for reducing friction facilitate free rotation of the tubular relative to the elevator while supporting the weight of the tubular.
Ikeda (Ikeda et al. US5875859) teaches, in Figure 12, wherein the interior surface of the insert (Ikeda, Fig. 12; housing 6) further comprises: an upper means for reducing friction positioned around the central axis (Ikeda; upper bearings 8); and a lower means for reducing friction positioned around the central axis (Ikeda; lower bearings 8); wherein the upper means for reducing friction and the lower means for reducing friction are configured to contact a body of a tubular (Ikeda; rotating shaft 2) positioned in the aperture to define a clearance space between an outer surface of the tubular and the interior surface of the insert (Ikeda, Fig. 12), and the upper means for reducing friction and the lower means for reducing friction facilitate free rotation of the tubular relative to the elevator while supporting the weight of the tubular (Ikeda, Fig. 12).
However, It would not have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the elevator insert as taught by Handen to include the upper and lower means for reducing friction to facilitate free rotation as taught by Ikeda since there is no motivation to do so since Handen’s intermediate sleeve 6 is anchored against rotational movement relative to driving rod 10 as shown in Handen’s Figure 2 cross-section view showing a generally triangular cross-section mating profile for sleeve 6 and rod 10.

Regarding independent claim 15: In combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose, teach, suggest, or render obvious: a method of assembling tubulars using an elevator and the configuration of the upper means and lower means of the interior surface of the insert that is configured to define a clearance space and facilitate free rotation while supporting the weight of the tubular.
Independent claim 15 is similarly not taught by the combination of Handen in view of Ikeda for substantially the same reasons as described above in reference to independent claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jack/Gardner US2172908 teaches, in Figures 2-3, a set of upper rollers 10 and lower rollers 10.
Peterson US4031974 teaches axially-spaced apart conical borers/reamers (hole openers) 3 and 5.
Greer US4583604 teaches a roller reamer assembly.
Perkin et al. US4765417 teaches, in Figure 2B, roller cutters 52 with an upper square shoulder.
Wells et al. US7487848 teaches, in Figure 3, a lower radial bearing 50 and a main thrust bearing 52.
Simpson US20130333949 teaches a recess/pocket 26 for mounting a traction roller assembly 28.
Triche et al. US10982496 is a family document to the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	7/1/22